Citation Nr: 0122946	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for residuals of pneumonia.

Entitlement to service connection for residuals of a head 
injury.

Entitlement to service connection for chronic headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from June 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for residuals of trench mouth, residuals of 
pneumonia, residuals of a head injury, jungle rot of the 
right foot and headaches.

A hearing was held in March 1999 before an RO hearing 
officer.  A transcript of the hearing is of record.

The veteran was scheduled to testify at a personal hearing 
before a Member of the Board in Washington, D.C., in June 
2000.  He failed to report.

In July 2000, the Board entered a decision denying service 
connection for residuals of pneumonia, residuals of a head 
injury and headaches.  Additionally, the Board remanded the 
veteran's claims for service connection for residuals of 
trench mouth and for jungle rot of the right foot.  The 
veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

During the pendency of the appeal before the Court, in 
December 2000, counsel for the Secretary of Veterans Affairs 
filed an Appellee's Motion for Remand and to Stay 
Proceedings.  In February 2001, the Court issued an order 
vacating the Board's 
July 2000 decision with respect to the issues listed on the 
title page of this decision, and remanding those issues for 
compliance with the terms of the appellee's motion.  

FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of the 
presence of chronic residuals of pneumonia attributable to 
service.  

2.  The veteran has not submitted competent evidence of the 
presence of chronic residuals of a head injury attributable 
to service. 

3.  The veteran has not submitted competent evidence of the 
presence of chronic headaches attributable to service.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of pneumonia which 
were incurred in or aggravated by service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 38 U.S.C.A. § 1110 (West 
1991); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  The veteran does not have residuals of a head injury 
which were incurred in or aggravated by service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 38 U.S.C.A. § 1110 
(West 1991); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

3.  The veteran does not have chronic headaches which were 
incurred in or aggravated by service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 38 U.S.C.A. § 1110 (West 
1991); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

No pertinent abnormalities were noted upon an examination for 
enlistment conducted in March 1942.  In May 1944, the veteran 
was seen in the dispensary for complaints of an onset of 
cough, chills, fever, and generalized aching, which began 24 
hours prior.  His condition had progressively worsened.  
Clinical evaluation revealed depression of breath sounds over 
the left middle lung field.  X-rays showed beginning 
consolidation in the left middle lung field.  The assessment 
was bronchopneumonia.  

The veteran was transferred to a naval hospital for further 
evaluation.  Physical evaluation upon admission to the 
hospital revealed scattered fine and medium moist rales over 
both bases of the lungs posteriorly, and over the right base 
anteriorly.  Percussion resonance was impaired over the right 
base antero-laterally.  There was no chest deformity present.  
Examination of the head and neck was normal except for some 
mild congestion of the pharynx.  A chest x-ray showed a 
slight enlargement of the hilus density, particularly on the 
left side.  The bronchiovascular markings in both lung fields 
were slightly exaggerated.  There was no pneumonia present, 
and no free fluid.  The diagnosis was acute catarrhal fever 
of unknown etiology.  A re-examination of the chest 10 days 
later showed a rather heavy enlargement of the hilus density 
on the left, with a diffuse mottled infiltration in the left 
lower lobe just below the left hilus.  There was no definite 
consolidation.  The impression was pneumonitis.  The 
remainder of the lung fields was essentially negative.  One 
week later, a chest x-ray showed continued improvement in the 
pathology reported lateral to the left hilus.  Some 
peribronchial infiltration remained but there was no 
parenchymal involvement.  He was discharged to duty.

In July 1944, the veteran was seen in the dispensary for 
complaints of a cough, headaches, and general malaise.  He 
had been ill for the past three days, and it began with a 
sore throat.  He also had diarrhea.  Physical examination 
revealed that his throat was moderately red and congested.  
There was no dullness or flatness indicated in the chest.  
Harsh breathing in the posterior chest was noted, with some 
prolongation of expiration.  He was transferred to the naval 
hospital.

Upon admission to the hospital, physical examination revealed 
that the veteran's anterior nodes were moderately enlarged.  
His nose was watery, and his mouth and pharynx were red.  His 
lungs were clear.  Neurological systems were intact.  He was 
treated and his condition improved.  The diagnosis was acute 
catarrhal fever.  He was discharged to duty.

In a Report of Physical Examination, dated in March 1946, it 
was noted that the veteran's chest x-ray was negative.  No 
other clinical abnormalities were indicated.

In May 1946, the veteran was seen for complaints of a lesion 
on his tongue which he noticed the previous week.  Clinical 
evaluation revealed small, whitish ulcerations on the corner 
of the mouth, on the under surface of the tip of the tongue, 
and on the posterior pharynx.  Vincent's angina was 
diagnosed.  He was treated with penicillin and aspergum.  
Four days later, his throat was reported to be greatly 
improved.  There was still some lymphoid hypertrophy.  
Treatment was continued.  Upon separation examination later 
that month, no defects or clinical abnormalities were 
reported.

The veteran was transferred to the U.S. Marine Corps Reserves 
and was placed on inactive status.  Upon quadrennial 
examinations in July 1947, December 1950, February 1951, and 
May 1961, no pertinent clinical abnormalities were reported.

In May 1998, the veteran filed a claim for, among other 
conditions, service connection for residuals of pneumonia, 
residuals of a head injury, and headaches.  In a June 1998 
letter, the RO requested that he submit medical evidence 
showing treatment for the claimed disabilities since his 
discharge from service.  He was informed that the best types 
of evidence would be statements from doctors who treated him 
since his discharge.  He was further informed that the 
statements should show dates of examination or treatment, 
findings and diagnoses.  No evidence was received from the 
veteran in response to the RO's request.

In his November 1998 Notice of Disagreement, the veteran 
reported that he was treated for all his claimed disabilities 
in service, and that his service medical records should 
reflect this.  He also noted that he was currently receiving 
treatment for jungle rot of the right foot at a VA medical 
facility.  He did not refer to treatment for residuals of 
pneumonia, residuals of a head injury or headaches.

In a March 1999 statement, Robert J. Farrar, D.M.D., refers 
to the veteran's history of trench mouth in service.  The 
statement makes no reference to the disabilities which are 
the subjects of this appeal.

At a personal hearing before a hearing officer at the RO in 
March 1999, the veteran testified that he was stationed on 
the island of Guam in 1945, and a naval doctor removed a 
"pellet" from his head.  He recalled an explosion in which 
debris was scattered around.  He surmised that he may have 
been injured at that time.  He reported that he presently had 
a hole in his head from the pellet.  He also experienced 
headaches as a result.  He took Tylenol for the condition.  
He did not seek any treatment post-service for these 
conditions.  He had no current treatment for his pneumonia, 
and experienced no chronic symptoms of which he was aware.  
He was being treated at the VA medical facility for jungle 
rot of the feet. 

In his substantive appeal, filed in December 1998, the 
veteran again noted that he was receiving treatment for 
jungle rot of the feet at a VA medical facility.  The veteran 
did not refer to treatment at that facility for residuals of 
pneumonia, residuals of a head injury or headaches.


II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  Implementing regulations 
have been issued at 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326).

The appellee's motion, which is incorporated in the Court's 
February 2001 order, states that remand by the Court is 
required, as to issues on which the Board entered final 
decisions, due to the significant change in the law during 
the pendency of this appeal brought about by the Veterans 
Claims Assistance Act of 2000.  That motion directs the Board 
to determine whether VA's development of the case meets the 
new statutory requirements regarding notice to claimants of 
required information and evidence and the duty to assist 
claimants.

It is the Board's conclusion that the new law and 
implementing regulations do not preclude the Board from 
proceeding to an adjudication of the veteran's claim.  This 
is so because the requirements of the new law and regulations 
have already been satisfied.  By the statement of the case, 
supplemental statements of the case and in a letter sent to 
the veteran in June 1999, the RO notified him of the 
information and evidence necessary to substantiate his claim.  
In addition, in a letter dated in August 1998, he was 
notified that he had to send the VA evidence that a disease 
or injury was incurred in or aggravated in service.  In that 
letter, the veteran was referred to the rating action of the 
previous month which he was furnished.  In the rating action, 
the veteran was notified that he had not submitted any 
evidence of the existence of the claimed condition for which 
he was seeking service connection.  

The veteran was provided an opportunity, but declined to 
submit evidence of any postservice treatment of the 
disabilities which are the subjects of this appeal.  In fact, 
at the hearing, the veteran denied any postservice treatment 
for the conditions for which he is seeking service 
connection.  There is no indication that additional evidence 
exists and can be obtained on the issue here in question.  
While he reported treatment at a VA facility, he specifically 
indicated that he did not receive treatment for the 
conditions for which he is seeking service connection.  
Rather, his VA treatment was for jungle rot of his feet.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran and is in compliance with the 
Court's above-referenced February 2001 order.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Importantly, 
strict adherence to the requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in this case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  In order for 
service connection to be established, there must not only be 
evidence of a disease or injury during service, there must 
also be evidence of a current disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

Here, there is evidence that the veteran was treated during 
service for an episode of pneumonia and catarrhal fever.  
However, no medical evidence has been submitted establishing 
that the veteran currently has any disorder resulting from 
residuals of pneumonia or any inservice respiratory 
condition.  In fact, at the hearing, he denied having any 
such chronic residuals.  Additionally, other than the 
veteran's unsupported assertion, there no evidence that the 
veteran sustained a head injury in service or that he 
experienced any disability manifested by headaches during 
service; further, no medical evidence has been submitted 
establishing that the veteran currently has any disability 
resulting from residuals of a head injury or that he has a 
chronic headache disorder.  The veteran as a layperson is not 
competent to diagnosis any existing disabilities.

Without competent evidence of a current disability, there is 
no valid claim concerning service connection.  No reasonable 
basis is provided for a grant of service connection for 
residuals of pneumonia, residuals of a head injury or 
headaches.  For all the foregoing reasons, the claims for 
service connection for residuals of pneumonia, residuals of a 
head injury and headaches must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied. 

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for chronic headaches is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

